218 F.3d 647 (7th Cir. 2000)
Mark Moran, Petitioner-Appellant,v.Kenneth Sondalle, Respondent-Appellee.Daniel L. Johnson, Petitioner-Appellant,v.Kenneth Sondalle, Respondent-Appellee.Robert R. Paulk,  Petitioner-Appellant,v.Kenneth Sondalle, Respondent-Appellee.Terry Paul, Petitioner-Appellant,v.Kenneth Sondalle, Respondent-Appellee.Michael Spiess, Petitioner-Appellant,v.Kenneth Sondalle, Respondent-Appellee.
No. 00-1190, No. 00-1250, No. 00-1206, No. 00-1291, No. 00-1220
In the  United States Court of Appeals  For the Seventh Circuit
Submitted May 4, 2000Decided June 22, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99-C-1446--Myron L. Gordon, Judge.
Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 00-C-109--Myron L. Gordon, Judge.
Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99-C-1445--Lynn Adelman, Judge.
Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 00-C-69--Lynn Adelman, Judge.
Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-C-0822-S--John C. Shabaz, Chief Judge.
Before Posner, Chief Judge, and Easterbrook  and Diane P. Wood, Circuit Judges.
PER CURIAM.


1
We have consolidated five  cases in which prisoners required to  litigate under 42 U.S.C. sec.1983 instead  sought writs of habeas corpus. The Prison  Litigation Reform Act, which applies to  prisoners' civil suits, imposes require-  ments different from those of the Antite-  rrorism and Effective Death Penalty Act,  which governs collateral attacks on con-  finement, making it important to classify  cases correctly. See, e.g., Pischke v.  Litscher, 178 F.3d 497 (7th Cir. 1999);  Valona v. United States, 138 F.3d 693  (7th Cir. 1998); Moore v. Pemberton, 110  F.3d 22 (7th Cir. 1997); Copus v. Edgert-  on, 96 F.3d 1038 (7th Cir. 1996). Prison-  ers may be tempted to choose one route  rather than another to avoid limitations  Congress adopted. For example, the filing  fee for an action seeking a writ of habe-  as corpus is $5, while the fee to com-  mence a case under sec.1983 is $150, see  28 U.S.C. sec.1914(a), and the fee in a  sec.1983 case eventually will be collect-  ed from the prisoner's trust account  under 28 U.S.C. sec.1915(b) even if the  prisoner cannot pay in advance. Frivolous  actions count as "strikes" under sec.191-  5(g), and a prisoner who has accumulated  three strikes must as a rule prepay the  fees in all future civil actions, while  collateral attacks are not subject to  limitation because of prior frivolous  suits.


2
Four of the petitions, filed by Mark  Moran, Daniel Johnson, Robert Paulk, and  Terry Paul, contend that Wisconsin vio-  lated multiple provisions of the Consti-  tution by transferring inmates to pri-  vately run prisons in other states. The  fifth, filed by Michael Spiess, alleges  that Wisconsin failed to use constitu-  tionally required procedures before deny-  ing an application for release on parole.  All five prisoners claimed that relief is  proper under 28 U.S.C. sec.2241. In the  first four cases the district court,  citing Pischke, held that such claims  must be pursued as civil suits under  sec.1983. In each case the district court  dismissed the petition (without prejudice  to refiling under sec.1983), declined to issue a certificate of appealability, see  28 U.S.C. sec.2253(c)(1)(A), and permit-  ted the appeal to proceed in forma paupe-  ris. In each case, despite ruling that  the action was frivolous, the district  court declined to certify that an appeal  would not be in good faith under 28 U.S.-  C. sec.1915(a)(3). The district judges  stated that the prisoners were "earnest"  and thus proceeding in good faith. In the  fifth case the district court did not  reach the merits, ruling that Spiess had  failed to exhaust his state remedies. See  28 U.S.C. sec.2254(b)(1)(A). The court  declined to issue a certificate of ap-  pealability and certified that the appeal  is in bad faith, so that all appellate  fees must be prepaid. Despite Newlin v.  Helman, 123 F.3d 429, 437-38 (7th Cir.  1997), which holds that a collateral  attack on a prison administrator's deci-  sion is a "civil action" for purposes of  the plra, in none of the five cases did  the district court attempt to collect  filing fees from the prisoner's trust  account under 28 U.S.C. sec.1915(b).


3
Moran, Johnson, Paulk, and Paul ask us  to issue certificates of appealability so  that they may proceed on appeal. Spiess  wants both a certificate of appealability  and an order permitting him to proceed in  forma pauperis. Two opinions released  after the decisions under review affect  these requests.


4
Lee v. Clinton, 209 F.3d 1025 (7th Cir.  2000), holds that an appeal in a frivo-  lous suit cannot be "in good faith" under  sec.1915(a)(3), because "good faith" must  be viewed objectively. Because the dis-  trict judges believed all five suits to  be frivolous, all five appeals should  have been certified as not in good faith,  and prepayment of all appellate fees  should have been required.


5
Part II.B of Walker v. O'Brien, No. 96-  4010 (7th Cir. June 22, 2000), issued  contemporaneously with this opinion,  holds that state prisoners who desire to  protest actions by prison administrators,  and who are entitled to collateral review  (an important qualification), must meet  conditions laid down by sec.2254. Part  III of Walker holds that no petition for  a writ of habeas corpus is a "civil ac-  tion" for purposes of sec.1915(b), over-  ruling Part III of Newlin. The fee-col-  lection mechanism of the plra therefore  does not apply to any of these cases.  (For the same reason, sec.1915(g) would  not preclude a court from excusing the  prepayment of the filing fees in the  district court and the court of appeals  in a case properly filed as a collateral  attack.) Finally, Part IV of Walker holds  that state prisoners require certificates  of appealability only when they contest  their convictions or sentences; prisoners  who contest prison discipline (for exam-  ple, the deprivation of good-time cred-  its) may appeal without them. Thus none  of our five appellants requires a certif-  icate of appealability.


6
This procedural victory gets them no  further, however, because none of these  five cases is a proper collateral attack.  Pischke holds that state prisoners who  want to challenge transfers to out-of-  state prisons must use sec.1983. Moran,  Johnson, Paulk, and Paul contend that  they have new arguments, but none of  these undercuts Pischke. Prisoners who  want to be confined in one state rather  than another are not demanding immediate  (or earlier) release and therefore must  use sec.1983; they are not entitled to  seek collateral relief under either sec.-  2241 or sec.2254. Spiess, who wants to  challenge the procedures used for parole-  release decisions, does not even attempt  to argue that he has new arguments that  would avoid this circuit's cases requir-  ing such arguments to be presented under  sec.1983. See, e.g., Clark v. Thompson,  960 F.2d 663 (7th Cir. 1992); Huggins v.  Isenbarger, 798 F.2d 203 (7th Cir. 1986).


7
For most purposes, the line between the  domain of collateral review and that of  sec.1983 is simple. State prisoners who  want to challenge their convictions,  their sentences, or administrative orders  revoking good-time credits or equivalent  sentence-shortening devices, must seek  habeas corpus, because they contest the  fact or duration of custody. See, e.g.,  Preiser v. Rodriguez, 411 U.S. 475 (1973-  ); Edwards v. Balisok, 520 U.S. 641 (199-  7). State prisoners who want to raise a  constitutional challenge to any other  decision, such as transfer to a new pris-  on, administrative segregation, exclusion  from prison programs, or suspension of  privileges, must instead employ sec.1983  or another statute authorizing damages or  injunctions--when the decision may be  challenged at all, which under Sandin v.  Conner, 515 U.S. 472 (1995), and Meachum  v. Fano, 427 U.S. 215 (1976), will be  uncommon. See also Wallace v. Robinson,  940 F.2d 243 (7th Cir. 1991) (en banc);  Higgason v. Farley, 83 F.3d 807 (7th Cir.  1996). Legal rules, like physical surfac-  es, cause diffraction at the edges, see  Graham v. Broglin, 922 F.2d 379, 381 (7th  Cir. 1991); Thurman v. Gramley, 97 F.3d  185, 187 (7th Cir. 1996), but the excep-  tions (like the scattering of light) may  be ignored for most practical purposes.  Prisoners who follow the rule stated in  this paragraph rarely will go wrong;  those who ignore it rarely will go right.  Our five appellants ignored this line of  demarcation.


8
The district judges resisted the tempta-  tion to "convert" the prisoners' actions  into sec.1983 suits because, as we ob-  served in Pischke and its predecessors,  actions under the plra and the aedpa have  different procedural requirements and  different potential consequences. All  four suits concerning transfers were  dismissed outright, and properly so. All  four judgments are summarily affirmed. We  recognize that two procedural assumptions  behind this conclusion are incompatible  with Montez v. McKinna, 208 F.3d 862  (10th Cir. 2000), which held that sec.22-  41 may be used to challenge transfers to  out-of-state prisons, and that prisoners  who employ sec.2241 in such cases need  certificates of appealability. But these  aspects of Montez are incompatible not  only with Pischke but also with Parts  II.B and IV of Walker. Moran, Johnson,  Paulk, and Paul are beneficiaries of the  difference between Walker and Montez, for  they have obtained appellate decisions  even though they could not establish, as  sec.2253(c)(2) requires, "a substantial  showing of the denial of a constitutional  right." See Slack v. McDaniel, 120 S. Ct.  1595, 1603-04 (2000).


9
This does not end matters, however,  because Pischke warned prisoners that any  similar objection to transfer to private-  ly run, out-of-state prisons would be  frivolous. See also, e.g., Olim v. Wakin-  ekona, 461 U.S. 238 (1983); Stanley v.  Litscher, 213 F.3d. 340, 342-43 (7th Cir.2000). Filing a frivolous  sec.1983 action as a petition for a writ  of habeas corpus avoids sec.1915(b) and  (g), but it does not make the action any  the less frivolous; to the contrary, it  is more frivolous, because it is abusive  procedurally as well as substantively.  Before filing their appeals, these pris-  oners not only knew about Pischke but  also had been informed by the district  judges that their efforts to avoid Pisch-  ke are unavailing. Prisoners who play  games to avoid the PLRA should not expect  courts to cooperate.


10
All four suits arising out of the trans-  fers and, more importantly now, all four  appeals, are frivolous. Moreover, because  these appeals are not in good faith for  purposes of sec.1915(a)(3), we revoke the  orders permitting the appellants to pro-  ceed in forma pauperis. The filing and  docket fees for appeal must be paid in  full, and failure to do so will be han-  dled under the approach of Support Sys-  tems International, Inc. v. Mack, 45 F.3d  185 (7th Cir. 1995), as Part II of Newli-  n, 123 F.3d at 436-37, describes. (This  portion of Newlin is unaffected by either  Walker or Lee.) Because both the proceed-  ings in the district court and the ap-  peals are frivolous, each of these plain-  tiffs has accumulated two "strikes" for  purposes of sec.1915(g): any frivolous  suit or appeal by a prisoner counts, even  though only in a future "civil action or  appeal [of] a judgment in a civil action"  must a prisoner who has "struck out"  prepay the full filing fees.


11
As for Spiess, who launched a collateral  attack on the procedures used to deny his  application for release on parole: once  again sec.1983 should have been used.  Spiess does not seek release from custo-  dy; he wants reconsideration of his ap-  plication using different procedures.  Claims of this kind that have reached the  Supreme Court have uniformly been handled  under sec.1983. See, e.g., Board of Par-  dons v. Allen, 482 U.S. 369 (1987); Gree-  nholtz v. Inmates of Nebraska Penal Com-  plex, 442 U.S. 1 (1979). Clark and Huggi-  ns, our own opinions on the subject, also  say that challenges to procedures em-  ployed to consider applications for pa-  role are civil actions under sec.1983 and  not collateral attacks under sec.2241 and  sec.2254, unless the prisoner contends  that application of his preferred proce-  dures would have led to his immediate  release. The district court therefore  should not have dismissed the sec.2241  action as premature, inviting Spiess to  file another after exhausting state reme-  dies; it should have dismissed the peti-  tion with prejudice on the ground that  sec.1983 provides the exclusive remedy.  Of course, Spiess faces obstacles under  sec.1983 too. For one thing, exhaustion  of administrative remedies now is re-  quired in prisoners' sec.1983 suits. See  42 U.S.C. sec.1997e(a); Perez v. Wiscon-  sin Department of Corrections, 182 F.3d  532 (7th Cir. 1999). For another, the due  process clause has nothing to say about  parole-release decisions unless states  have conferred entitlements sufficiently  definite to count as "liberty" or "prop-  erty." Greenholtz; Jago v. Van Curen, 454  U.S. 14 (1981). Our examination of Wisco-  nsin's parole-release system in Felce v.  Fiedler, 974 F.2d 1484, 1491-92 (7th Cir.  1992), led us to say that prisoners who  have served two-thirds of their terms  have such an entitlement; other prisoners  may have no more than a hope or desire,  which Greenholtz holds is insufficient to  create a liberty or property interest.  Perhaps Wisconsin's system has changed  since 1992; but if it has not, then any  sec.1983 suit Spiess may file would be  frivolous.


12
The five applications for certificates  of appealability are dismissed as unnec-  essary. The judgment of the district  court in Spiess's case is vacated, and  the matter is remanded with instructions  to dismiss the collateral attack as im-  proper, but without prejudice to a civil  action under sec.1983. (Spiess's applica-  tion for leave to proceed in forma paupe-  ris is denied, however, for he had no  hope of success on the merits or even of  obtaining a remand for decision on the  merits. His appeal was not in good faith,  and Spiess owes the entire fee under the  procedures of Newlin.) The other four  judgments are affirmed, two strikes are  assessed against each appellant, and the  appellate fees promptly must be paid in  full.